 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   GARTH ALLEN EDBORG,

 9                             Petitioner,                Case No. 19-986-TSZ

10          v.                                            ORDER OF DISMISSAL

11   SKAGIT COUNTY SUPERIOR COURT,

12                             Respondent.

13

14          Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge, and the remaining record, and no objections having

16   been filed, the Court finds and ORDERS:

17          (1)     The Court ADOPTS the unopposed Report and Recommendation.

18          (2)     This action is DISMISSED with prejudice and without leave to amend. See Rules

19   Governing § 2254 Cases in the United States District Courts, Rules 1(b), 4.

20          (3)     A certificate of appealability is DENIED as to all claims raised in the habeas

21   petition. See 28 U.S.C. § 2253(c).

22   \\

23   \\




     ORDER OF DISMISSAL - 1
 1          (4)    The Clerk is directed to send copies of this Order to Petitioner and to Judge

 2   Peterson.

 3          Dated this 25th day of September, 2019.



                                                         A
 4

 5
                                                         Thomas S. Zilly
 6
                                                         United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
